Filed 4/13/21 Naim v. Namvar CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE


 SOLEIMAN ISRAEL NAIM,                                        B303981
                                                              (Los Angeles County Super.
           Plaintiff and Respondent,                          Ct. No. BC400561)

           v.

 HOMAYOUN NAMVAR,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los
Angeles County, Edward Moreton, Judge. Affirmed as modified.
         Law Offices of Bruce Altschuld, Bruce Altschuld; Reiter
Dye & Brennan and Paul Taylor Dye for Defendant and
Appellant.
         Hill, Farrer & Burrill, Daniel J. McCarthy and Clayton J.
Hix for Plaintiff and Respondent.


                              __________________________
       In 2019, judgment creditor Soleiman Israel Naim (creditor)
sought to renew a 2011 judgment against judgment debtor
Homayoun Namvar (debtor). Debtor moved to vacate the
renewal, raising procedural and substantive challenges. The
trial court denied the motion to vacate, and debtor appeals. We
conclude debtor’s challenges are either meritless or procedurally
barred themselves. However, a small mathematical error in the
amount of postjudgment interest requires correction. We modify
the renewal of judgment and affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     The Underlying Judgment, Costs and Fees
       In 2008, creditor brought suit against three defendants on
a secured note issued in favor of Namco Capital Group, Inc. One
of those defendants, appellant Namvar, was sued on his
guarantee of the note. He would become the debtor in this case.
       On May 3, 2011, judgment was entered in favor of creditor
and against debtor on his guarantee, in the principal amount of
$1,198,777, plus interest of $238,483.1 Costs of $2,443.15 and
attorney fees of $160,182.44 were subsequently awarded. In
2012, after creditor prevailed on debtor’s appeal (Naim v.
Namvar (Aug. 22, 2012, B234088) 2012 WL 3590828), the trial
court awarded creditor an additional $10,589.01 in appellate
costs and attorney fees.




1     The judgment was against debtor alone; resolution of the
matter against the other defendants is not disclosed by the record
before us, and is irrelevant to our disposition of the current
appeal.



                                2
2.     Application for and Renewal of Judgment
       On October 3, 2019, creditor filed a form application for and
renewal of judgment. (Code Civ. Proc., § 683.110 et seq.)2 The
application sought renewal of a money judgment (item 5),
calculated as follows: The total judgment was for $1,437,260,
inclusive of prejudgment interest. Creditor added $173,214.60 in
costs after judgment (total costs and attorney fees awarded after
trial and appeal). He also added $1,346,615.99 in ”Interest after
judgment,” supported by an affidavit of counsel, calculating the
interest purportedly due, and a $30 filing fee.3 Adding these
figures, the “Total renewed judgment” stated in the application
for and renewal of judgment was $2,957,120.59. The line item in
the application for “Credits after judgment” was “0.00.”
       On October 4, 2019, the clerk issued a stamped notice of
renewal of judgment.
       On October 7, 2019, creditor served all three documents
(notice of renewal of judgment, application for and renewal of
judgment, and the affidavit of creditor’s counsel calculating
interest) on debtor by mail.
3.     Creditor’s Motion to Vacate and Motion to Strike
       On November 4, 2019, debtor filed both a motion to vacate
the renewal of judgment and a motion to strike the notice of
renewal. Both documents raised the same three challenges:
(1) the notice of renewal, as issued by the clerk and served by


2    All future undesignated statutory references are to the
Code of Civil Procedure.

3     As we shall discuss below, we have identified a small error
in counsel’s calculation.




                                 3
creditor, was accompanied by the application for and renewal of
judgment, but did not have a copy of the document stapled to it in
violation of the California Rules of Court, rule 3.1900; (2) the
employee of creditor’s counsel’s law firm who served the notice of
renewal used the law firm’s usual method of collecting and
processing mail, rather than personally placing it in the U.S.
Mail herself, in purported violation of the statutory service
requirements; and (3) debtor believed creditor was disingenuous
when creditor claimed he had received no credits against the
judgment.
       On this last point, debtor asserted that the underlying
judgment against him was based on his guarantee of a note that
had been secured by a deed of trust on a property on Pico
Boulevard. Debtor claimed that the property had been sold and
that creditor must have recovered something on the sale which
should be credited against the judgment. The argument was
supported by a request for judicial notice.4 It was also supported
by a short declaration by debtor, explaining that he was “aware”
that the loan was secured by the real estate, that he was
“informed and believe that [creditor] advanced consideration to
the borrower Namco Capital Group and in exchange received an
80% interest in the Pico property.” He attached a closing
statement for the sale of the property, indicating that it was sold
by the liquidating trustee for Namco; he stated that he was


4     In the trial court, debtor had sought judicial notice of a
number of undisputed documents from this case and two recorded
documents related to the Pico property – a grant deed and a deed
of trust. Neither document on its face demonstrates that creditor
had an interest in the property at the time of sale.




                                 4
“informed . . . that [creditor] assigned his rights to the security
to” the liquidating trustee.5
      On December 26, 2019, creditor filed his opposition to both
motions.6 As to the complaints regarding not stapling the
documents and not personally inserting them in a mailbox,
creditor argued that these were hyper-technical complaints and
that debtor had, in fact, received actual notice.
      With respect to debtor’s argument that credits should have
reduced the judgment, creditor objected to nearly every
paragraph in debtor’s declaration on hearsay and lack of
foundation. He also objected on the same grounds to the


5     As we shall discuss, objections were sustained to debtor’s
declaration and the closing statement. We nonetheless observe
that the closing statement did not indicate a payoff to creditor
nor did it refer to the deed of trust that creditor purportedly held.
(The statement did reflect a payoff to one Martam Pirian, who is
not otherwise identified in the record.) Debtor argued that, even
though the closing statement does not reflect any payment to
creditor, 80 percent of the total sales price should nevertheless be
credited against the judgment.

6      Debtor would argue that this opposition was untimely. At
the hearing on the motions, the trial court suggested that it
would not strike the opposition for untimeliness, but would
provide debtor’s counsel with additional time to respond.
Debtor’s counsel asked for the additional time. At that point,
creditor’s counsel pointed out that debtor’s counsel had already
taken extra time, in that his reply was also filed late. Concluding
that debtor’s counsel had already obtained the extra time via
“self-help,” the court declined to continue the hearing. Debtor’s
counsel responded, “Fair enough.” Although, on appeal, debtor
complains that the opposition was belatedly filed, he makes no
argument that the court erred in its resolution of the issue.



                                  5
admissibility of the closing statement. Creditor argued that
debtor’s theory was “based entirely on incompetent evidence” and
asserted that debtor offered no evidence that creditor had
“received proceeds from the sale” of the property. Creditor
submitted his own declaration, stating that he “did not directly or
indirectly receive anything from the purported sale of the Pico
property.” He added, “After the trial in this action concluded on
November 15, 2010, I did not enter into an agreement with the
trustee for [Namco] under which I assigned to that trustee any
rights to or deed of trust against the Pico property.”
4.     Debtor’s Reply
       On January 3, 2020, debtor filed a reply which first argued
that creditor must be held to the statutory requirements
regarding stapling and service.
       On the issue of credits to the judgment, debtor now argued
that creditor is “ ‘in cahoots’ with another plaintiff [Nader &
Sons] in another action in which the [debtor] is also the [debtor]
in that other action.” The other action resulted in a New York
judgment. Debtor predicted that he would “successfully oppose”
the motion of Nader & Sons to renew its New York judgment.
“When it became apparent to Nader & Sons they were going to
lose their New York judgment, they hired the very same law firm
(Hill Farrerr [sic] & Burrill) it uses in California to enforce the
New York judgment, to file the application to renew the Naim
judgment.” Debtor posited that creditor “apparently” gave up his
rights to Nader & Sons. Debtor continued with the
unsubstantiated argument that creditor “is not the holder of the
judgment – he appears to be an unrecorded assignor of record
and the court should compel [creditor] to provide competent




                                 6
evidence that he is the proper party authorized by statute to
renew the judgment.”
5.     Debtor Attempts to Subpoena Creditor for the
       Hearing
       The motions were set for hearing on January 8, 2020.
Before the hearing, debtor’s counsel issued a subpoena duces
tecum for creditor’s personal appearance at the hearing, and the
production of his documents related to the release of his lien on
the property and all documents showing any assignment of the
lien to Nader & Sons.
       Creditor filed objections to the subpoena, arguing, among
other things, that debtor had not requested to present oral
testimony at the hearing, as required by California Rules of
Court, rule 3.1306. However, creditor’s counsel miscited the
applicable rule, referring to rule 3.1308 instead.
       On the day of the hearing, debtor filed a “Bench Brief re:
Subpoena” arguing that creditor’s objections were meritless. As
to debtor’s failure to comply with the rule regarding a request to
present oral testimony, debtor argued only that creditor cited an
irrelevant rule of court; debtor did not address his failure to
comply with the correct rule by providing the court with a request
supported by good cause.
6.     Hearing, Ruling and Appeal
       The trial court granted debtor’s request for judicial notice,
sustained creditor’s objections to debtor’s declaration, and
indicated its tentative decision was “to deny [debtor’s motion to
vacate and his motion to strike] for the reasons stated in the




                                 7
opposition.” The court then heard argument from debtor’s
counsel.7
       Debtor’s counsel argued that he had subpoenaed creditor to
appear “to get answers to the questions about how his first trust
deed on the property that he made loan, made a secured loan, my
client guarante[e]d it, how that vaporized. I don’t have any other
way to do it other than to subpoena him to this hearing. If he’s
got the money for the loan that he made and he’s not[] telling the
court, then he’s engaging in a double recovery, but this is a
judgment debtor proceeding. Why can’t we enforce my subpoena,
have him testify what happened to that first trust deed that he
had on the property. [¶] Remember, Your Honor, they’re alleged
in the underlying action, the lawsuit in the underlying action.
Why are we permitting this plaintiff to get a double recovery?”
       The reporter’s transcript indicates the court responded, “As
a matter of law, we don’t permit that, but I do [sic] think you
made sufficient showing to justify having the evidentiary hearing
on that issue to see if that’s the case. You don’t have to remedy,
but I assume this is not.” The court then adopted its tentative
ruling.
       Debtor filed a timely notice of appeal.
                            DISCUSSION
       We first briefly discuss the law applicable to the renewal of
money judgments. Second, we reject debtor’s two challenges to


7     Debtor’s counsel began argument by restating the
arguments from his papers. The court reminded counsel that it
had already read the papers, so “you are not likely to persuade
me to change my tentative ruling, if that’s all you are doing.”
Counsel immediately turned to the issue of his subpoena of
creditor.



                                 8
the procedures used by creditor (the failure to staple documents
and the failure to serve by personally depositing documents into
a U.S. Mail box). Third, we turn to the court’s refusal to permit
testimony on the issue of whether creditor obtained funds that
should be credited against the judgment, and conclude the court’s
denial of an evidentiary hearing was well supported. Finally, we
address an error in creditor’s counsel’s calculations, and modify
the amount of interest accrued in the renewed judgment.
1.    Law of Renewal of Judgments
      “The judgment creditor may renew a judgment by filing an
application for renewal of the judgment with the court in which
the judgment was entered.” (§ 683.120, subd. (a).) The
application for renewal of a money judgment shall include,
among other things, “the information necessary to compute the
amount of the judgment as renewed.” (§ 683.140, subd. (d).)
      “Upon the filing of the application, the court clerk shall
enter the renewal of the judgment in the court records.”
(§ 683.150, subd. (a).) “In the case of a money judgment, the
entry of renewal shall show the amount of the judgment as
renewed.” (§ 683.150, subd. (c).) “The statutory renewal of
judgment is an automatic, ministerial act accomplished by the
clerk of the court; entry of the renewal of judgment does not
constitute a new or separate judgment.” (Goldman v. Simpson
(2008) 160 Cal.App.4th 255, 262 (Goldman).)
      “The judgment creditor shall serve a notice of renewal of
the judgment on the judgment debtor. Service shall be made
personally or by first-class mail and proof of service shall be filed
with the court clerk. The notice shall be in a form prescribed by
the Judicial Council and shall inform the judgment debtor that




                                  9
the judgment debtor has 30 days within which to make a motion
to vacate or modify the renewal.” (§ 683.160, subd. (a).)
       “Until proof of service is filed pursuant to subdivision (a),
no writ may be issued, nor may any enforcement proceedings be
commenced to enforce the judgment, except to the extent that the
judgment would be enforceable had it not been renewed.”
(§ 683.160, subd. (b).) “[T]here is no statutory requirement that
the notice of renewal be served on the judgment debtor in order
for the renewal to be effective. [Citation.]” (Goldman, supra,
160 Cal.App.4th at p. 262, fn. 4.) Service is not necessary for
renewal; the renewed judgment simply cannot be enforced until
the notice of renewal is served. (Ibid.)
       Within 30 days of service of the notice, the judgment debtor
may move to vacate the renewal of judgment. (§ 683.170,
subd. (b).) The renewal may be vacated “on any ground that
would be a defense to an action on the judgment, including the
ground that the amount of the renewed judgment as entered
pursuant to this article is incorrect . . . .” (§ 683.170, subd. (a).)
“Upon the hearing of the motion, the renewal may be ordered
vacated upon any ground provided in subdivision (a), and another
and different renewal may be entered, including, but not limited
to, the renewal of the judgment in a different amount if the
decision of the court is that the judgment creditor is entitled to
renewal in a different amount.” (§ 683.170, subd. (c).)
2.     Debtor’s Procedural Challenges Are Not Properly
       Before Us
       As discussed above, the notice of renewal of judgment must
be in the form prescribed by the Judicial Council. The Judicial
Council form states, “A copy of the Application for and Renewal of
Judgment is attached (Cal. Rules of Court, rule 3.1900).” The




                                 10
cited rule provides, “A copy of the application for renewal of
judgment must be physically or electronically attached to the
notice of renewal of judgment required by Code of Civil Procedure
section 683.160.” Here, the documents were served together, but
not stapled.
       Debtor’s second procedural challenge is that the notice of
renewal was not properly served, in that it was not personally
placed in the mailbox by the person effecting service, and that,
instead, the person serving used her office’s customary practices
for mail collection.
       Both of these challenges go to whether the notice of
renewal was properly served. But whether the notice of renewal
was properly served has nothing to do with the validity of the
entry of the renewal of judgment. It, thus, may not serve as a
ground to vacate or strike the application for renewal. As we
have already explained, a judgment creditor cannot initiate
enforcement proceedings on the renewed judgment until it has
properly served the notice of renewal; but the renewal is effective
regardless. (Goldman, supra, 160 Cal.App.4th at p. 262.) As the
record does not indicate that creditor has yet attempted
enforcement proceedings, any challenges to the service of the
notice of renewal are premature.8
       Because we are modifying the renewal of judgment,
creditor will likely serve a new notice of renewal. We hasten to

8       To the extent debtor contends the notice of renewal in the
court’s file is flawed because it does not have the application for
and renewal of judgment stapled to it, we fail to see the
relevance. The notice of renewal, signed by the clerk, has no
legal effect unless it is served. It post-dates the entry of renewal
itself, so cannot impact the validity of the entry of renewal. Its
only purpose is to give notice, which is only effective upon service.



                                 11
add for the benefit of the parties going forward that debtor’s
argument on the means of mailing the notice of renewal appears
to be based on a misunderstanding of the statute. Section
683.160, subdivision (a) provides that service is to be personal or
by “first-class mail.” Section 684.120, subdivision (a), further
provides that, if a notice is to be served by mail, “it shall be sent
by first-class mail (unless some other type of mail is specifically
required) and shall be deposited in a post office, mailbox, sub-post
office, substation, mail chute, or other like facility regularly
maintained by the United States Postal Service, in a sealed
envelope, with postage paid, addressed [to the person being
served].” Debtor argues that this means the person making the
service must personally deposit the service copy in the U.S. Mail,
and not use the business’s ordinary practice for collecting mail.
This is not the case. “Proof of service by mail as provided in
Section 684.120 may be made in the manner prescribed in
Section 1013a.” (§ 684.220, subd. (c).) Section 1013a, in turn,
provides a number of alternatives for a proof of service by mail,
including that the person making service used his or her
“ordinary business practices” for the collection and processing of
mail. (§ 1013a, subd. (3).)9 Debtor’s argument regarding stapling
is similarly misguided; there is no authority that a failure to
staple documents which were indisputably served together would
defeat the effectiveness of the notice.


9      Debtor argues that creditor “sought to deceive the court” by
relying on section 1013a, which debtor believes is inapplicable.
On the contrary, section 684.220, subdivision (c) specifically
incorporates the proof of service options of section 1013a into the
title on Enforcement of Judgments.




                                 12
3.     Refusal to Hold an Evidentiary Hearing
       California Rules of Court, rule 3.1306(a) provides,
“Evidence received at a law and motion hearing must be by
declaration or request for judicial notice without testimony or
cross-examination, unless the court orders otherwise for good
cause shown.” Rule 3.1306(b) provides, “A party seeking
permission to introduce oral evidence, except for oral evidence in
rebuttal to oral evidence presented by the other party, must file,
no later than three court days before the hearing, a written
statement stating the nature and extent of the evidence proposed
to be introduced and a reasonable time estimate for the hearing.”
       It is undisputed that debtor did not file a written statement
in compliance with this rule. The trial court was under no
obligation to accept testimony at the hearing.10
       Debtor also argues that the trial court actually decided to
hold an evidentiary hearing then for some unexpressed reason
just changed its mind. The reporter’s transcript of the hearing
includes the following from the court: “As a matter of law, we
don’t permit that [double recovery], but I do think you have made
sufficient showing to justify having the evidentiary hearing to see
if that’s the case. You don’t have to remedy, but I assume this is
not.” Relying on the first sentence, debtor argues that the court
found that he had made a sufficient showing for an evidentiary

10    Debtor suggests that, since creditor cited the wrong rule
number in his objection to debtor’s subpoena, creditor waived any
objection on the right rule. The subpoena is actually a red
herring. Whether the subpoena is enforceable is not relevant to
whether debtor was entitled to have an evidentiary hearing at
all. A trial court is not required to permit oral testimony at a law
and motion hearing in the absence of good cause.




                                13
hearing on the issue, but nonetheless refused to hold the hearing.
We disagree. Perhaps, the trial court misspoke (no party moved
in this court to undertake record correction proceedings) but the
ultimate result was no hearing was held. We therefore do not
focus on what the court said; we review what the court
indisputably did: declined to hold an evidentiary hearing. This
was not error. When a party has failed to comply with the
requirements “for requesting live testimony at a law and motion
hearing, the trial court [does] not err in denying the request.
[Citation.]” (City of Crescent City v. Reddy (2017) 9 Cal.App.5th
458, 465.)
       Debtor also failed to establish good cause for a hearing.
The objections to his declaration and the closing statement were
sustained, leaving him with little but speculation.11 Not only was
debtor’s argument speculative, it contradicted itself over time. It
is undisputed that creditor once claimed he was the beneficiary of
a deed of trust on the Pico property. From that starting point,
debtor initially asserted that (1) creditor had given up his trust
deed to the liquidating trustee for Namco, for unknown reasons
or consideration; and/or (2) creditor had, in exchange for
consideration to Namco, received an 80 percent interest in the
property itself, entitling him to 80 percent of the gross proceeds of

11      On appeal, debtor does not challenge the court’s rulings
sustaining the objections to his evidence. Having failed to
challenge the court’s evidentiary rulings, debtor has forfeited the
challenge to the exclusion of his evidence. (Salas v. Department
of Transportation (2011) 198 Cal.App.4th 1058, 1074.) For the
first time in his reply brief, debtor makes brief arguments as to
admissibility. This is too late. (Reichardt v. Hoffman (1997)
52 Cal.App.4th 754, 764.)




                                 14
sale. After creditor submitted a declaration denying both of these
allegations, debtor changed his theory, and instead asserted that
(3) creditor had assigned the deed of trust to Nader & Sons;
and/or (4) creditor had secretly assigned the judgment to Nader &
Sons. The only evidence supporting this second set of arguments
is that creditor was represented by the same counsel that
represents Nader & Sons in another enforcement of judgment
proceeding against debtor. The trial court reasonably concluded
that this offer was insufficient to establish good cause for an
evidentiary hearing on whether creditor had obtained funds that
should have been credited against the judgment.12
4.     We Modify the Renewal of Judgment
       When creditor filed his application for and renewal of
judgment, it was accompanied by an affidavit of counsel
calculating the then accrued amount of interest. Because various
amounts of recovery (judgment, costs, attorney fees, appellate
costs and attorney fees) were fixed at different dates, interest
began accruing on each amount at a different date, requiring
separate interest calculations.



12     Both in their briefs and at oral argument, the parties
discussed whether the trial court’s order permits a double
recovery. That issue is not squarely before us. There are other
procedural vehicles to determine the amount of a judgment still
to be satisfied in light of intervening events. For example, a
debtor can obtain an acknowledgement of partial satisfaction of
judgment through the procedures set forth in section 724.110.
That statute provides, in part, that the judgment debtor may
apply to the court for an order compelling the creditor to file a
partial satisfaction of judgment.




                                15
       Debtor did not challenge any specific element of the
calculation.13 Our review of the record, however, revealed an
error. Attorney fees of $160,182.44 were awarded on July 6,
2011. Creditor’s counsel acknowledges this date in his affidavit.
However, in his calculations, creditor’s counsel mistakenly used
the earlier date of June 6, 2011.
       We sought further briefing on the issue. Creditor’s counsel
conceded the error and re-performed his entire interest
calculation; debtor submitted no response to our request for
further briefing. Because this is a simple computational error
that we can correct on appeal, we do not need to remand for an
additional hearing.
       Creditor’s counsel’s corrected calculation results in a new
total interest claimed of $1,345,299.59 instead of the initially-
claimed total of $1,346,615.99 – a reduction of $1,316.40. As
debtor filed no objection, we adopt creditor’s modification.14


13     Debtor argues only that creditor’s “attorney’s affidavit
calculating the amount owed requires an advanced degree in
statistics and the burden is not on a defendant to figure out the
amount owed and whether the affidavit is accurate.” (Record
citation omitted.) Although there are multiple calculations in the
affidavit, the math involved appears no more complex than:
(1) applying the 10 percent interest rate to a given principal
amount to determine the amount of interest per year; (2) dividing
by 365 to determine the amount of interest accruing on the
principal amount per day; and (3) multiplying the daily interest
amount by the relevant number of days.

14    Our own calculation confirms the result. Counsel’s mistake
in using July 6 rather than June 6 resulted in an excess of 30
days of interest on the attorney fee award. The award of attorney
fees was for $160,182.44. Ten percent annual interest on that



                                16
      The interest, to the time of the application for and renewal
of judgment should reflect a total of $1,345,299.59 instead of
$1,346,615.99. The total renewed judgment should reflect a total
of $2,955,804.19 instead of $2,957,120.59.
      The renewal of judgment is to be modified accordingly.
                          DISPOSITION
      The trial court is directed to modify the application for and
renewal of judgment as follows: In item 5, Renewal of money
judgment: (1) line f. “Interest after judgment” shall be modified
from $1,346,615.99 to $1,345,299.59; and (2) line h. “Total
renewed judgment” shall be modified from $2,957,120.59 to
$2,955,804.19. With the above modifications, the court’s orders
denying debtor’s motions to vacate and strike are affirmed.
Debtor shall pay creditor’s costs on appeal.




                                           RUBIN, P. J.
WE CONCUR:



                  BAKER, J.



                  MOOR, J


amount is $16,018.24. Dividing by 365 results in daily interest in
the amount of $43.89. Thirty days of interest at this rate is
$1,316.70. The 30-cent difference between this and creditor’s
total of $1,316.40 is attributable to rounding at intermediate
steps of the calculation.



                                17